 


110 HR 3058 RH: Amend the title so as to read: 
U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 310
110th CONGRESS 2d Session 
H. R. 3058
[Report No. 110–505, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2007 
Mr. DeFazio (for himself, Mr. Rahall, Mr. Thompson of California, Mr. Baird, Ms. Hooley, Mr. Matheson, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 19, 2007
Reported from the Committee on Natural Resources with amendments
Strike out all after the enacting clause and insert the part printed in italic 


December 19, 2007
Referral to the Committee on Agriculture extended for a period ending not later than January 15, 2008


January 15, 2008
Additional sponsors: Mr. Udall of Colorado, Mrs. Tauscher, Mr. Wu, Mr. Ross, Mr. Sires, Mr. Salazar, Ms. Linda T. Sánchez of California, Mr. Scott of Georgia, Mr. Inslee, Mr. Filner, Mrs. Capps, Mr. Alexander, Mr. Walden of Oregon, Mr. Larsen of Washington, Mr. Boucher, Mrs. McMorris Rodgers, Mr. Renzi, Mr. David Davis of Tennessee, Mr. Reichert, Mr. Hastings of Washington, Mr. Herger, Mr. Bishop of Utah, Mr. Michaud, Mr. Doolittle, Mr. Hinojosa, Mr. McNerney, Mr. Boyd of Florida, Mr. Boswell, Mr. Boozman, Mr. McKeon, Mr. Hastings of Florida, Mr. Hill, Mr. Moore of Kansas, Mr. Oberstar, Mr. Rehberg, Mr. Radanovich, and Mr. Davis of Alabama


January 15, 2008
Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on July 17, 2007

A BILL 
To amend chapter 69 of title 31, United States Code, to provide full payments under such chapter to units of general local government in which entitlement land is located, to provide transitional payments during fiscal years 2008 through 2012 to those States and counties previously entitled to payments under the Secure Rural Schools and Community Self-Determination Act of 2000, and for other purposes. 
 

1.Short titleThis Act may be cited as Public Land Communities Transition Act of 2007. 
2.Funding for payments in lieu of taxesSection 6906 of title 31, United States Code, is amended—
(1)by inserting (a) In general.— before Necessary; and
(2)by adding at the end the following new subsection:

(b)Transition to full fundingAmounts authorized under this chapter shall be made available to the Secretary of the Interior, out of any other funds in the Treasury not otherwise appropriated and without further appropriation, for obligation or expenditure in accordance with this chapter as follows: 
(1)For fiscal year 2008, 80 percent of the amount authorized under this chapter in the prior fiscal year. 
(2)For fiscal year 2009, 90 percent of the amount authorized under this chapter in the prior fiscal year. 
(3)For fiscal years 2010 and 2011, 100 percent of the amount authorized under this chapter in the prior fiscal year..
3.Transitional payments States and counties previously entitled to payments under Secure Rural Schools and Community Self-Determination Act of 2000
(a)Transitional paymentsChapter 69 of title 31, United States Code, is amended by adding at the end the following new section:

6908.Secure rural schools transition payments
(a)DefinitionsIn this section:
(1)Adjusted shareThe term adjusted share means the number equal to the quotient obtained by dividing—
(A)the number equal to the quotient obtained by dividing—
(i)the base share for the eligible county; by
(ii)the income adjustment for the eligible county; by
(B)the number equal to the sum of the quotients obtained under subparagraph (A) and paragraph (8)(A) for all eligible counties.
(2)Base shareThe term base share means the number equal to the average of—
(A)the quotient obtained by dividing—
(i)the number of acres of Federal land described in paragraph (7)(A) in each eligible county; by
(ii)the total number acres of Federal land in all eligible counties in all eligible States; and
(B)the quotient obtained by dividing—
(i)the amount equal to the average of the 3 highest 25-percent payments and safety net payments made to each eligible State for each eligible county during the eligibility period; by
(ii)the amount equal to the sum of the amounts calculated under clause (i) and paragraph (9)(B)(i) for all eligible counties in all eligible States during the eligibility period.
(3)County paymentThe term county payment means the payment for an eligible county calculated under subsection (c).
(4)Eligible countyThe term eligible county means any county that—
(A)contains Federal land (as defined in paragraph (7)); and
(B)elects to receive a share of the State payment or the county payment under subsection (f).
(5)Eligibility periodThe term eligibility period means fiscal year 1986 through fiscal year 1999.
(6)Eligible stateThe term eligible State means a State or territory of the United States that received a 25-percent payment for 1 or more fiscal years of the eligibility period.
(7)Federal landThe term Federal land means—
(A)land within the National Forest System, as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) exclusive of the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012); and
(B)such portions of the revested Oregon and California Railroad and reconveyed Coos Bay Wagon Road grant land as are or may hereafter come under the jurisdiction of the Department of the Interior, which have heretofore or may hereafter be classified as timberlands, and power-site land valuable for timber, that shall be managed, except as provided in the former section 3 of the Act of August 28, 1937 (50 Stat. 875; 43 U.S.C. 1181c), for permanent forest production.
(8)50-percent adjusted shareThe term 50-percent adjusted share means the number equal to the quotient obtained by dividing—
(A)the number equal to the quotient obtained by dividing—
(i)the 50-percent base share for the eligible county; by
(ii)the income adjustment for the eligible county; by
(B)the number equal to the sum of the quotients obtained under subparagraph (A) and paragraph (1)(A) for all eligible counties.
(9)50-percent base shareThe term 50-percent base share means the number equal to the average of—
(A)the quotient obtained by dividing—
(i)the number of acres of Federal land described in paragraph (7)(B) in each eligible county; by
(ii)the total number acres of Federal land in all eligible counties in all eligible States; and
(B)the quotient obtained by dividing—
(i)the amount equal to the average of the 3 highest 50-percent payments made to each eligible county during the eligibility period; by
(ii)the amount equal to the sum of the amounts calculated under clause (i) and paragraph (2)(B)(i) for all eligible counties in all eligible States during the eligibility period.
(10)50-percent paymentThe term 50-percent payment means the payment that is the sum of the 50-percent share otherwise paid to a county pursuant to title II of the Act of August 28, 1937 (chapter 876; 50 Stat. 875; 43 U.S.C. 1181f), and the payment made to a county pursuant to the Act of May 24, 1939 (chapter 144; 53 Stat. 753; 43 U.S.C. 1181f–1 et seq.).
(11)Full funding amountThe term full funding amount means—
(A)$520,000,000 for fiscal year 2008; and
(B)for fiscal years 2009, 2010, and 2011, the amount that is equal to 90 percent of the full funding amount for the preceding fiscal year.
(12)Income adjustmentThe term income adjustment means the square of the quotient obtained by dividing—
(A)the per capita personal income for each eligible county; by
(B)the median per capita personal income of all eligible counties.
(13)Per capita personal incomeThe term per capita personal income means the most recent per capita personal income data, as determined by the Bureau of Economic Analysis.
(14)Safety net paymentsThe term safety net payments means the special payment amounts paid to States and counties required by section 13982 or 13983 of the Omnibus Budget Reconciliation Act of 1993 (Public Law 103–66; 16 U.S.C. 500 note; 43 U.S.C. 1181f note).
(15)Secretary concernedThe term Secretary concerned means—
(A)the Secretary of Agriculture or the designee of the Secretary of Agriculture with respect to the Federal land described in paragraph (7)(A); and
(B)the Secretary of the Interior or the designee of the Secretary of the Interior with respect to the Federal land described in paragraph (7)(B).
(16)State paymentThe term State payment means the payment for an eligible State calculated under subsection (b)
(17)25-percent paymentThe term 25-percent payment means the payment to States required by the sixth paragraph under the heading of forest service in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500).
(b)Calculation of State Payment amountFor each of fiscal years 2008 through 2011, the Secretary of Agriculture shall calculate for each eligible State an amount equal to the sum of the products obtained by multiplying—
(1)the adjusted share for each eligible county within the eligible State; by
(2)the full funding amount for the fiscal year.
(c)Calculation of County Payment amountFor each of fiscal years 2008 through 2011, the Secretary of the Interior shall calculate for each eligible county that received a 50-percent payment during the eligibility period an amount equal to the product obtained by multiplying—
(1)the 50-percent adjusted share for the eligible county; by
(2)the full funding amount for the fiscal year.
(d)Payment Amounts for eligible StatesThe Secretary of the Treasury shall pay to each eligible State an amount equal to the sum of the amounts elected under subsection (f) by each county within the eligible State for—
(1)if the county is eligible for the 25-percent payment, the share of the 25-percent payment; or
(2)the share of the State payment of the eligible county.
(e)Payment Amounts for eligible countiesThe Secretary of the Treasury shall pay to each eligible county an amount equal to the amount elected under subsection (f) by the county for—
(1)if the county is eligible for the 50-percent payment, the 50-percent payment; or
(2)the county payment for the eligible county.
(f)Election To Receive Payment Amount
(1)Election; submission of results
(A)In generalThe election to receive a share of the State payment, the county payment, a share of the State payment and the county payment, a share of the 25-percent payment, the 50-percent payment, or a share of the 25-percent payment and the 50-percent payment, as applicable, shall be made at the discretion of each affected county by August 1, 2008, and thereafter in accordance with paragraph (2)(A), and transmitted to the Secretary concerned by the Governor of each eligible State.
(B)Failure to transmitIf an election for an affected county is not transmitted to the Secretary concerned by the date specified under subparagraph (A), the affected county shall be considered to have elected to receive a share of the State payment, the county payment, or a share of the State payment and the county payment, as applicable.
(2)Duration of election
(A)In generalA county election to receive a share of the 25-percent payment or 50-percent payment, as applicable, shall be effective for 2 fiscal years.
(B)Full funding amountIf a county elects to receive a share of the State payment or the county payment, the election shall be effective for all subsequent fiscal years through fiscal year 2011.
(g)Source of payment amountsThe payment to an eligible State or eligible county under this section for a fiscal year shall be derived from—
(1)any revenues, fees, penalties, or miscellaneous receipts, exclusive of deposits to any relevant trust fund, special account, or permanent operating funds, received by the Federal Government from activities by the Bureau of Land Management or the Forest Service on the applicable Federal land;
(2)for fiscal year 2008, any funds appropriated to carry out this section; and
(3)to the extent of any shortfall, out of any amounts in the Treasury of the United States not otherwise appropriated.
(h)Distribution and Expenditure of Payments
(1)Distribution methodA State that receives a payment under this section shall distribute the appropriate payment amount among the appropriate counties in the State in accordance with—
(A)the Act of May 23, 1908 (16 U.S.C. 500); and
(B)section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500).
(2)Expenditure purposesSubject to paragraph (3), payments received by a State under this section and distributed to counties in accordance with paragraph (1), and payments received directly by an eligible county under this section, shall be expended in the same manner in which 25-percent payments or 50-percent payments, as applicable, are required to be expended.
(3)Reservation of portion of paymentsEach eligible county receiving a payment under this section or a portion of a State’s payment under this section shall reserve not less than 15 percent of the amount received for expenditure in accordance with titles II and III of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393).
(i)Time for PaymentThe payments required under this section for a fiscal year shall be made as soon as practicable after the end of that fiscal year..
(b)Clerical amendmentThe table of sections at the beginning of chapter 69 of title 31, United States Code, is amended by adding at the end the following new item:


6908. Secure rural schools transition payments..
(c)Extension of titles II and III of Secure Rural Schools and Community Self-Determination Act of 2000
(1)ExtensionThe Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393) is amended—
(A)in sections 203(a), 204(e)(3)(B)(vi), 207(a), 208, and 303 by striking 2007 and inserting 2011;
(B)in sections 208 and 303, by striking 2008 and inserting 2012.
(2)Definition of participating countyThe Secure Rural Schools and Community Self-Determination Act of 2000 is amended—
(A)in section 201(1), by inserting before the period the following: or that is required to reserve funds under section 6908(h)(3) of title 31, United States Code, or section 4(e) of the Public Land Communities Transition Act of 2007; and
(B)in section 301(1), by inserting before the period the following: or that is required to reserve funds under section 6908(h)(3) of title 31, United States Code, or section 4(e) of the Public Land Communities Transition Act of 2007.
(3)Definition of project fundsThe Secure Rural Schools and Community Self-Determination Act of 2000 is amended——
(A)in section 201(2), by inserting before the period the following: or reserves under section 6908(h)(3) of title 31, United States Code, or section 4(e) of the Public Land Communities Transition Act of 2007 for expenditure in accordance with this title; and
(B)in section 301(2), by inserting before the period the following: or reserves under section 6908(h)(3) of title 31, United States Code, or section 4(e) of the Public Land Communities Transition Act of 2007 for expenditure in accordance with this title.
4.Special requirements regarding transition payments to certain States
(a)DefinitionsIn this section:
(1)Adjusted amountThe term adjusted amount means, with respect to a covered State—
(A)for fiscal year 2008—
(i)the sum of the amounts paid for fiscal year 2006 under section 102(a)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393), as in effect on September 29, 2006, for the eligible counties in the covered State that have elected under section 6908 of title 31, United States Code, as added by section 3 of this Act, to receive a share of the State payment for fiscal year 2008; and
(ii)the sum of the amounts paid for fiscal year 2006 under section 103(a)(2) Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393), as in effect on September 29, 2006, for the eligible counties in the State of Oregon that have elected under section 6908 of title 31, United States Code, as added by section 3 of this Act, to receive the county payment for fiscal year 2008;
(B)for fiscal year 2009, 90 percent of—
(i)the sum of the amounts paid for fiscal year 2006 under such section 102(a)(2) for the eligible counties in the covered State that have elected under such section 6908 to receive a share of the State payment for fiscal year 2009; and
(ii)the sum of the amounts paid for fiscal year 2006 under such section 103(a)(2) for the eligible counties in the State of Oregon that have elected under such section 6908 to receive the county payment for fiscal year 2009;
(C)for fiscal year 2010, 81 percent of—
(i)the sum of the amounts paid for fiscal year 2006 under section such 102(a)(2) for the eligible counties in the covered State that have elected under such section 6908 to receive a share of the State payment for fiscal year 2010; and
(ii)the sum of the amounts paid for fiscal year 2006 under such section 103(a)(2) for the eligible counties in the State of Oregon that have elected under such section 6908 to receive the county payment for fiscal year 2010; and
(D)for fiscal year 2011, 73 percent of—
(i)the sum of the amounts paid for fiscal year 2006 under such section 102(a)(2) for the eligible counties in the covered State that have elected under such section 6908 to receive a share of the State payment for fiscal year 2011; and
(ii)the sum of the amounts paid for fiscal year 2006 under such section 103(a)(2) for the eligible counties in the State of Oregon that have elected under such section 6908 to receive the county payment for fiscal year 2011.
(2)Covered stateThe term covered State means each of the States of California, Louisiana, Oregon, Pennsylvania, South Carolina, South Dakota, Texas, and Washington.
(3)Eligible countyThe term eligible county has the meaning given that term in section 6908 of title 31, United States Code, as added by section 3 of this Act.
(b)Transition PaymentsFor each of fiscal years 2008 through 2011, in lieu of the payment amounts that otherwise would have been made under section 6908 of title 31, United States Code, as added by section 3 of this Act, the Secretary of the Treasury shall pay the adjusted amount to each covered State and the eligible counties within the covered State, as applicable.
(c)Distribution of Adjusted AmountIt is the intent of Congress that the method of distributing the payments under subsection (b) among the counties in a covered State (other than California) for each of fiscal years 2008 through 2011 be in the same proportion that the payments were distributed to the eligible counties in that State in fiscal year 2006.
(d)Distribution of Payments in CaliforniaThe following payments shall be distributed among the eligible counties in the State of California in the same proportion that payments under section 102(a)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393), as in effect on September 29, 2006, were distributed to the eligible counties for fiscal year 2006:
(1)Payments to the State of California under subsection (b).
(2)The shares of the eligible counties of the State payment for California under section 6908 of title 31, United States Code, as added by section 3 of this Act, for fiscal year 2011.
(e)Treatment of PaymentsAny payment made under subsection (b) shall be considered to be a payment made under section 6908 of title 31, United States Code, as added by section 3 of this Act, except that each eligible county receiving a payment under such subsection or a portion of such payment under subsection (c) or (d) shall reserve not less than 15 percent of the amount received for expenditure in accordance with titles II and III of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393), as required by subsection (h)(3) of such section 6908.
5.Conservation of Resources Fees
(a)Establishment of Fees
(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Interior by regulation shall establish—
(A)a conservation of resources fee for producing Federal oil and gas leases in the Gulf of Mexico; and
(B)a conservation of resources fee for nonproducing Federal oil and gas leases in the Gulf of Mexico.
(2)Producing lease fee termsThe fee under paragraph (1)(A)—
(A)subject to subparagraph (C), shall apply to covered leases that are producing leases;
(B)shall be set at $9 per barrel for oil and $1.25 per million Btu for gas, respectively, in 2005 dollars; and
(C)shall apply only to production of oil or gas occurring—
(i)in any calendar year in which the arithmetic average of the daily closing prices for light sweet crude oil on the New York Mercantile Exchange (NYMEX) exceeds $34.73 per barrel for oil and $4.34 per million Btu for gas in 2005 dollars; and
(ii)on or after October 1, 2006.
(3)Nonproducing lease fee termsThe fee under paragraph (1)(B)—
(A)subject to subparagraph (C), shall apply to leases that are nonproducing leases;
(B)shall be set at $3.75 per acre per year in 2005 dollars; and
(C)shall apply on and after October 1, 2006.
(4)Treatment of receiptsAmounts received by the United States as fees under this subsection shall be treated as offsetting receipts.
(b)Covered Lease DefinedIn this section the term covered lease means a lease for oil or gas production in the Gulf of Mexico that is—
(1)in existence on the date of enactment of this Act;
(2)issued by the Department of the Interior under section 304 of the Outer Continental Shelf Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58); and
(3)not subject to limitations on royalty relief based on market price that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
(c)Royalty suspension provisionsThe Secretary of the Interior shall agree to a request by any lessee to amend any lease issued for Central and Western Gulf of Mexico tracts during the period of January 1, 1998, through December 31, 1999, to incorporate price thresholds applicable to royalty suspension provisions, or amend existing price thresholds, in the amount of $34.73 per barrel (2005 dollars) for oil and for natural gas of $4.34 per million Btu (2005 dollars).
6.Sense of Congress on distribution of Secure rural schools transition payments to eligible countiesIt is the sense of Congress that amounts made available by a State to an eligible county under section 6908 of title 31, United States Code, as added by section 3 of this Act, or under section 4 of this Act to support public schools in that county should be in addition to, and not in lieu of, general funds of the State made available to support public schools in that county, and that the State should not adjust education funding allocations to reflect the receipt of amounts under such section 6908 or section 4.
Amend the title so as to read: A Bill to amend chapter 69 of title 31, United States Code, to provide for the transition to full payments under such chapter to units of general local government in which entitlement land is located, to provide transitional payments during fiscal years 2008 through 2011 to those States and counties previously entitled to payments under the Secure Rural Schools and Community Self-Determination Act of 2000, and for other purposes.. 

January 15, 2008
Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
